Citation Nr: 9907879	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  94-39 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from November 1972 to November 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1993 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for psychosis.  


FINDINGS OF FACT

1. There is no competent evidence of record of inservice 
occurrence or aggravation of any psychosis or 
manifestation of such to a compensable degree within the 
initial post-service year.

2. There is no competent evidence of record of a nexus 
between the veteran's current psychiatric disorder and any 
incident of service.


CONCLUSION OF LAW

The claim of entitlement to service connection for psychosis 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service entrance examination, dated in November 
1972, indicated no psychiatric abnormalities.  The service 
medical records indicated no complaints, diagnoses or 
opinions of any psychiatric symptomatology or condition.  
The veteran's separation medical examination, dated in 
October 1974, indicated no psychiatric abnormalities.  

The record contains a hospitalization record from July 1975 
from Fairbanks Memorial Hospital for treatment of injuries 
from a motor vehicle accident.  No complaints, diagnoses, or 
opinions of any psychosis were indicated during 
hospitalization.  

The veteran was hospitalized in April 1976 at Fairbanks 
Memorial Hospital.  The veteran was brought to the hospital 
by ambulance.  He stated that he was God and was here to 
serve God.  He was highly agitated, paced, raised his voice, 
and demanded to be "free."  Admission diagnoses of acute 
psychotic episode, rule out organic brain syndrome secondary 
to drug intoxication, rule out paranoid type schizophrenic 
reaction, and rule out manic depressive disorder were 
indicated.  Two weeks prior to admission, the veteran quit 
his job because he felt that people were persecuting him and 
plotting against him.  The veteran became more disturbed, 
particularly subsequent to a religious conversion.  He began 
to feel that God had given him special powers and privileges 
and his fiancée was evil.  On examination, the veteran was 
hyper-excited and was speaking in an aggressive, negative, 
and delusional way.  

The veteran was discharged after four days, with a diagnosis 
of acute paranoia.  J.C.M., M.D., indicated that the veteran 
refused medication and had to be restrained and sedated.  On 
the fourth day after admission, the veteran calmed and was 
more cooperative, rational, aware of his surroundings, and 
free of delusion.  

VA treatment records indicated a diagnosis of probable 
bipolar disorder in August 1988.  The examiner indicated that 
the veteran's condition had existed since age 26.  The 
veteran indicated that he had only manic episodes recently 
and had become paranoid. 

In September 1988, a VA examiner indicated a diagnosis of 
schizoaffective disorder.  The veteran reported treatment for 
"mania" since 1976.  He reported two periods of 
hospitalization in Alaska after service and 
three hospitalizations at the VA Medical Center (MC) during 
the 1980s.  The record contains records of medication 
monitoring for the veteran from September 1988 to November 
1991.  

In November 1990, the veteran ceased taking his medication 
and indicated that he had become increasingly suspicious and 
had difficulty talking to people.  The VA physician indicated 
that the veteran's mood was slightly anxious and his affect 
constricted and stable.  The veteran was talking in typical 
loose fashion about war in Iraq, World War III, and nuclear 
war.  He indicated that he heard voices, but denied any 
commands.  An assessment of schizoaffective disorder was 
indicated.  

In November 1992, the veteran's case manager was contacted by 
his spouse, who indicated that the veteran was threatening 
bodily harm to her at the mention of medicine.  She indicated 
that the veteran was not sleeping and yelled and screamed at 
her.  The veteran had also threatened his sister, if she made 
him take his medication.  The police were notified to bring 
the veteran to the hospital.  The case manager indicated that 
the veteran's psychiatric condition was stable while on 
medication, but the veteran had ceased taking his medication.  
The veteran was brought to the VAMC by the police, and stated 
that he did not know why he was there.  On mental status 
examination in November 1992, the veteran reported that he 
quit his job of 8 years.  A diagnosis of acute psychotic 
episode was indicated.  The examiner indicated that the 
veteran's mood was euthymic, his affect extremely labile, and 
his thinking was disorganized and tangential.  

In November 1992, veteran filed an initial claim for VA 
benefits for service connection for manic depression.  He 
reported that this condition began in 1975.

The veteran was discharged from the VAMC in December 1992 
with a diagnosis of mania, bipolar.  The examiner indicated 
that the veteran was first hospitalized in 1976 and was most 
recently hospitalized three-and-a-half years previous.  The 
VA physician noted previous diagnoses of schizoaffective 
disorder, but indicated that there were no signs of 
hallucinations or other primary schizophrenic symptoms. 
The veteran's condition stabilized during hospitalization, 
but he continued to be hypomanic.  

At a hearing before the undersigned in March 1996, the 
veteran testified that he began having psychiatric problems 
in 1975 or 1976 and was hospitalized in Fairbanks Memorial 
Hospital for this condition.  Transcript, pp. 2-3.  He 
indicated that he was subsequently hospitalized in Anchorage 
for three months in 1976.  Transcript, p. 4.  The veteran 
reported later hospitalization in Texas and two or three 
periods of hospitalization in Los Angeles.  Transcript, pp. 
5-6.  He stated that he had no psychiatric problems during 
service.  Transcript, p. 2.  The veteran indicated that 
during service he was well liked and had good relationships 
with his superior officers.  Transcript, pp. 4-5.  He 
testified that currently he had a problem being around 
people, as he felt they all knew he was "crazy."  
Transcript, p. 5.  He indicated that his condition was 
gradually getting worse, and he had lost a "very good job" 
due to his condition.  Transcript, pp. 8, 9-10.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases, such as 
psychoses, are manifested to a compensable degree within the 
initial post-service year, service connection may be granted 
on a presumptive basis.  38 U.S.C.A. §§  1101, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

In the instant case, the veteran has submitted evidence of a 
current psychiatric disorder.  VA hospitalization records in 
November and December 1992 indicated a diagnosis of mania, 
bipolar.  In November 1990, the veteran was diagnosed with 
schizoaffective disorder.  However, in 1992, the VA physician 
noted no signs of hallucinations or other primary 
schizophrenic symptoms.  

However, the record contains no competent medical evidence of 
inservice occurrence or aggravation of the veteran's 
psychiatric disorder.  The veteran testified that he had no 
symptoms during service and was well-liked and got along well 
with fellow service members.  The service medical records 
contain no complaints, diagnoses or opinions of any 
psychiatric symptomatology and the veteran's separation 
medical examination noted no psychiatric abnormalities.  

In addition, there is no competent evidence of record of 
manifestation of a psychosis to a compensable degree within 
the initial post-service year.  The veteran was hospitalized 
in July 1975 for non-psychiatric reasons due to a motor 
vehicle accident.  The records of hospitalization did not 
report any psychiatric symptomatology.  The first indication 
of record of a psychiatric disorder was hospitalization in 
Fairbanks in April 1976, almost a year-and-a-half following 
discharge from service.  The veteran was diagnosed with acute 
paranoia at that time, with no indication of any continuing 
psychiatric disability to a compensable degree.  The veteran 
testified at the March 1996 hearing that the hospitalization 
in Fairbanks had been the first treatment for any psychiatric 
disorder.  

Finally, the record contains no competent evidence of a nexus 
between the veteran's current psychiatric condition and any 
incident of his military service.  The VA physician in 
December 1992 indicated that the veteran's symptoms began in 
1976, more than a year after discharge from service.  During 
VA treatment in September 1988, the veteran reported 
treatment for "mania" since 1976.  During hospitalization 
in April 1976, the physician indicated that the veteran had 
quit his job two weeks earlier due to paranoia and had become 
more disturbed following a religious conversion.  None of the 
medical evidence of record provides any opinion as to the 
origin of the veteran's current psychiatric disorder nor 
indicates any connection to his military service.  Without 
evidence of inservice occurrence and a nexus between the 
current psychiatric condition and any incident of military 
service, the veteran's claim cannot be well grounded.  

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995). Although the veteran has identified 
hospitalization in Anchorage and Texas for his psychiatric 
condition, he indicated that these periods were after the 
initial hospitalization in Fairbanks in April 1976.  The 
veteran did not indicate that these records would provide an 
opinion as to the etiology of his psychosis, or do they show 
manifestation to a compensable degree within the presumptive 
period.  Thus, VA has satisfied its duty to inform the 
veteran under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 
9 Vet. App. 240, 244 (1996).


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
- 8 -


- 5 -


